DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
        Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

Claim limitations of claim 61, “means for” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim uses generic placeholder “means for” coupled with functional language “determining”, or “perform” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 34 and 42 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  A review of the written description and drawings, in particular Fig. 2 and Par. 60-61 show enough structure to achieve the claimed function. Thus, the claims are not rejected under 35 U.S.C 112(b) with 35 U.S.C 112(f) invoked.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-8, 21-25, 27-28, 41-45, 47-48 and 61 rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2020/0374932) in view of Wang et al. (US 2021/0259015, “Wang”) and further in view of Chendamarai Kannan et al. (US 2017/0202022, “Kannan”).
Examiner’s note: in what follows, references are drawn to Chen unless otherwise mentioned.
Chen discloses “Uplink Data Scheduling Method and Device” (Title) and comprises the following features:
With respect to independent claims:
Regarding claim 1, a method of wireless communication performed by an apparatus of a base station, comprising: 
determining a set of user equipment (UEs) ([0052] “The wireless communication system 100 further includes at least one terminal device, for example, a terminal device 121 and a terminal device 122, within the coverage of the network device 110.”) to be scheduled ([0061] “FIG. 2 is an interaction flowchart of a method for scheduling UL data according to an embodiment of the disclosure.”) in a transmission opportunity (TxOP) (This will be discussed in view of Kannan.); 
determining a set of transmit beams to be transmitted to the set of UEs ([0055] “as illustrated in FIG. 1, FIG. 1 illustrates four beams in different directions, i.e., a beam B1, a beam B2, a beam B3 and a beam B4. The base station may send signals to the terminal device through the four beams in different directions.”); 
determining, based at least in part on the determined set of transmit beams, one or more channel sensing beams ([0062] “In block 210, the network device sends first signaling to the terminal device.”, [0064] “The first signaling includes beam information of M beams, M being a positive integer.”, and [0069] “In block 230, the terminal device performs carrier sensing on all or part of beams of the M beams according to the first signaling.” Note that the network device determines the number of M beams and the terminal device performs carrier sensing on the M beams.), 
wherein each channel sensing beam of the one or more channel sensing beams includes a subset of the determined set of transmit beams ([0071] “the operation in block 230 that carrier sensing is performed on all or part of beams of the M beams” Note that Chen’s all of beams of the M beams are carrier-sensing beams. This 
It is noted that while disclosing carrier sensing on beams, Chen does not specifically teach about scheduling in a TxOP. It, however, had been known before the effective filing date of the instant application as shown by Kannan as follows; 
in a transmission opportunity (TxOP) ([Kannan, 0074] “base stations 105 and UEs 115 may perform LBT procedures based on one or more parameters associated with a TTI or TxOP, such as a duration of the TTI or TxOP, a duration of time that a base station 105 may reserve a channel, scheduling parameters for uplink transmissions, or successful channel contention by a base station 105 in a subsequent TxOP”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Chen by using the features of Kannan in order to enhance system efficiency and efficient techniques for uplink scheduling such that “Various aspects of the present disclosure provide different LBT techniques for uplink transmissions that may be selected based on scheduling and channel reservation parameters” [Kannan, 0006]. 
It is noted that while disclosing carrier sensing on beams, Chen does not specifically teach about a counter. It, however, had been known before the effective filing date of the instant application as shown by Wang as follows; 
performing a channel access countdown procedure for each of the one or more channel sensing beams ([Wang, 0180] “The base station maintains a counter 
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Chen by using the features of Wang in order to ensure that the LTE-U coexists friendly with WiFi with minimal latency performance. 

Regarding claim 21, it is an apparatus claim for a base station, corresponding to the method claim 1, except the limitations “a processing system” ([0149 and Fig. 8] “FIG. 8 is a schematic structure diagram of a communication device 800 according to an embodiment of the disclosure. As illustrated in FIG. 8, the communication device includes a processor 810”), and is therefore rejected for the similar reasons set forth in the rejection of claim 1.

Regarding claim 41, it is a non-transitory computer-readable medium claim corresponding to the method claim 1, except “storing one or more instructions for wireless communication” ([0149 and Fig. 8] “the processor 810 is configured to execute the instructions stored in the memory 830 to control the transceiver 820 to receive a 

Regarding claim 61, it is an apparatus claim except “components” ([0149 and Fig. 8 and Fig. 9] “As illustrated in FIG. 8, the communication device includes a processor 810, a transceiver 820 and a memory 830. Herein, the processor 810, the transceiver 820 and the memory 830 communicate with one another through an internal connection path. The memory 830 is configured to store instructions, and the processor 810 is configured to execute the instructions stored in the memory 830 to control the transceiver 820 to receive a signal or send a signal.”) and is therefore rejected for the similar reasons set forth in the rejection of claim 1.

With respect to dependent claims:
Regarding claims 2, 22 and 42, the method of claim 1, the apparatus of claim 21, and the CRM of claim 41, respectively, further comprising transmitting to a subset of the set of UEs using a subset of transmit beams included in a channel sensing beam, of the one or more channel sensing beams, after finishing the channel access countdown procedure for the channel sensing beam that includes the subset of transmit beams ([Wang, 0211] “the LBT has succeeded in some beam directions, and there are other beam directions in which the LBT has not succeeded. The base station transmits the channel occupancy request signal in the previously determined beam direction.” Wand 

Regarding claims 3, 23 and 43, the method of claim 1, the apparatus of claim 21, and the CRM of claim 41, respectively, wherein, for each of the one or more channel sensing beams, the channel access countdown procedure is performed ([Wang, 0187] “The base station performs LBT in the direction corresponding to each beam, and maintains the multiple counters according to the result of the LBT.”) based at least in part on a respective set of determined channel access parameters including: a contention window size ([Wang, 0187] “The time granularity of the scanning is configurable, for example, it may be an integer multiple of the CCA slot or an integer multiple of the OFDM symbol.”); a randomly selected value; or a defer period (These alternatives are not examined.).

Regarding claims 4, 24 and 44, the method of claim 1, the apparatus of claim 21, and the CRM of claim 41, respectively, further comprising: 
determining that a particular subset of the determined set of transmit beams is unavailable based at least in part on performing the channel access countdown procedure for a channel sensing beam that includes the particular subset of transmit beams ([Wang, 0180] “The base station maintains a counter and performs the LBT operation in the direction corresponding to a beam until the preset time period is 
switching, based at least in part on the particular subset of transmit beams, to one or more other channel sensing beams ([Wang, 0180] “switches to the direction corresponding to other beam to perform the LBT.”), 
wherein each of the one or more other channel sensing beams includes one or more of the particular subset of transmit beams (aforesaid [0071]); and 
performing the channel access countdown procedure for each of the one or more other channel sensing beams (aforesaid [Wang, 0180]).

Regarding claims 5, 25 and 45, the method of claim 4, the apparatus of claim 24, and the CRM of claim 45, respectively wherein a counter value associated with the channel access countdown procedure for the channel sensing beam that includes the particular subset of transmit beams is reset in association with performing the channel access countdown procedure for at least one of the one or more other channel sensing beams ([Wang, 0180] “if not successful, then switches to other counter, resets the value of the counter, and switches to the direction corresponding to other beam to perform the LBT.”).

Regarding claims 7, 27 and 47, the method of claim 4, the apparatus of claim 24, and the CRM of claim 44, respectively wherein a counter value associated with the channel access countdown procedure for the channel sensing beam that includes the particular subset of transmit beams is maintained in association with performing the retains the original counter value”).
 
Regarding claims 8, 28 and 48, the method of claim 7, the apparatus of claim 27, and the CRM of claim 47, respectively wherein the counter value is maintained based at least in part on the at least one channel sensing beam being within a footprint of the channel sensing beam that includes the particular subset of transmit beams ([Wang, 0183] “performs the LBT in the direction corresponding to a beam until the preset time period is exceeded, and if not successful, then switches to other counter, retains the original counter value” Wang’s not successful LBT is considered to be equivalent to the recited footprint (interference).).

Claim(s) 6, 26 and 46 rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2020/0374932) in view of Wang et al. (US 2021/0259015, “Wang”) and Chendamarai Kannan et al. (US 2017/0202022, “Kannan”), and further in view of Hafeez et al. (US 2020/0267736, “Hafeez”).
Examiner’s note: in what follows, references are drawn to Chen unless otherwise mentioned.
Regarding claims 6, 26 and 46, it is noted that while disclosing carrier sensing on beams, Chen does not specifically teach about wait time penalty. It, however, had 
the method of claim 4, the apparatus of claim 24, and the CRM of claim 44, respectively wherein a wait time penalty is applied in association with performing the channel access countdown procedure for at least one of the one or more other channel sensing beams ([Hafeez, 0043] “the transmitting node can pause or can freeze the listen before talk counter before the final defer period until the primary beam completes the full listen before talk procedure.”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Chen by using the features of Hafeez in order to support constant levels of service such that “analyzing the presence of the activity in the second beam can be performed prior to completion of the determining the first inactivity in the first beam.” [Hafeez, abstract]. 

Claim(s) 9, 29 and 49 rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2020/0374932) in view of Wang et al. (US 2021/0259015, “Wang”) and Chendamarai Kannan et al. (US 2017/0202022, “Kannan”), and further in view of Park et al. (US 2017/0231011, “Park”).
Examiner’s note: in what follows, references are drawn to Chen unless otherwise mentioned.
Regarding claims 9, 29 and 49, it is noted that while disclosing carrier sensing on beams, Chen does not specifically teach about minimum sensing duration. It, 
the method of claim 1, the apparatus of claim 21, and the CRM of claim 41, respectively wherein, when performing the channel access countdown procedure for each of the one or more channel sensing beams, channel sensing is performed for at least a minimum sensing duration ([Park, 0263] “it is necessary to minimize the beam sweeping interval”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Chen by using the features of Park in order to achieve effective communication connections with mmW in 5G networks such that “a method for channel quality measurement and terminal signal transmission based on coexistence between different systems” [Park, 0012]. 

Claim(s) 10 and 30 rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2020/0374932) in view of Wang et al. (US 2021/0259015, “Wang”), Chendamarai Kannan et al. (US 2017/0202022, “Kannan”) and Park et al. (US 2017/0231011, “Park”), and further in view of Shin et al. (US 2007/0258431, “Shin”).
Examiner’s note: in what follows, references are drawn to Chen unless otherwise mentioned.
Regarding claims 10 and 30, it is noted that while disclosing carrier sensing on beams, Chen does not specifically teach about a period of channel reservation 
the method of claim 9 and the apparatus of claim 21, respectively, wherein the minimum sensing duration matches a channel reservation signaling periodicity ([Shin, 0053] “The beam search period corresponds to the reserved channel time block”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Chen by using the features of Shin in order to achieve effective and efficient beam searches such that “have a separate time period for a beam search in a superframe thereof in order to enable stations, which carry out directional communications with a high frequency bandwidth, to efficiently perform a beam search.” [Shin, 0018]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number is 571-272-5009 and email address is harry.kim2@uspto.gov. The examiner can normally be reached on Monday to Friday between 9AM and 6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached at 571-270-5630. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 

/HARRY H KIM/           Primary Examiner, Art Unit 2411